           Case 5:20-cv-03316-VKD Document 1 Filed 05/15/20 Page 1 of 8




1    KATHLEEN E. WELLS, CSB # 107051
     Attorney at Law
2    3393 Maplethorpe Lane
3    Soquel, California 95073
     Telephone: (831) 475-1243
4    Email: lioness@got.net
5
     Attorney for Plaintiff BETH NAIA VIEIRA
6
7
8
                            UNITED STATES DISTRICT COURT
9
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11                         SAN JOSE DIVISION – ECF PROGRAM
12
13
      BETH NAIA VIEIRA,                               Case No.
14
15            Plaintiff,                              COMPLAINT FOR DAMAGES
                                                      FOR VIOLATION OF FEDERAL
16                 v.                                 CONSTITUTIONAL RIGHTS;
17
      BOARD OF REGENTS OF THE       JURY TRIAL DEMANDED
18    UNIVERSITY OF CALIFORNIA;
19    UNIVERSITY OF CALIFORNIA
      SANTA CRUZ POLICE
20    DEPARTMENT; DANETTE GLAAB;
21    BRIAN HUGHES; MERCADO;
      CARBIALES; AND 20 UNKNOWN
22
      OFFICERS, AGENTS,EMPLOYEES OF
23    UCSC,
24
             Defendants.
25
26   ///

27   ///

28
                                   Complaint for Damages

                                                -1-
           Case 5:20-cv-03316-VKD Document 1 Filed 05/15/20 Page 2 of 8




                             JURISDICTION AND VENUE
1
                1. This is an action for damages pursuant to 42 U.S.C. § 1983 based upon
2
3
     the defendants’ violations of Plaintiffs’ rights under the Fourth Amendment to the

4    United States Constitution. Jurisdiction exists pursuant to 28 U.S.C. § 1331 and 1343

5    based on 42 U.S.C. §1983 and questions of federal constitutional law.

6               2. Venue is proper in the Northern District in that the events and conduct

7    complained of herein all occurred in the County of Santa Cruz.
8                                      PARTIES
9               3. Plaintiff BETH VIEIRA (hereinafter “Plaintiff”) is, and was at all
10   relevant times, a resident of the County of Santa Cruz.
11              4. Defendant BOARD OF REGENTS OF THE UNIVERSITY OF
12   CALIFORNIA AT SANTA CRUZ (“UCSC”) is a public agency duly organized
13   under the laws of the State of California . UNIVERSITY OF CALIFORNIA
14   SANTA CRUZ POLICE DEPARTMENT (“UCSC POLICE”) is a public agency,
15   duly organized and existing under the laws of the State of California. These
16   Defendants operate and are responsible for the actions, omissions, policies,
17   procedures, practices and customs of its various agents and agencies including the
18   individual police officers named as defendants herein and the other unknown
19   individuals, deputies/agents/employees who are defendants herein.
20              5. Defendants DANETTE GLAAB (“GLAAB”), BRIAN HUGHES
21   (“HUGHES”), MERCADO and CARBIALES (collectively referred to as“officers”)
22   are police officers in the UCSC POLICE and are named defendants herein in both
23   their official and individual capacities for their actions taken against plaintiffs taken
24
     under color of state law.
25
                6. Plaintiff is ignorant of the true names and capacities of Defendants
26
     designated as 20 UNKNOWN OFFICERS, AGENTS, AND/OR EMPLOYEES
27
     OF THE UNIVERSITY OF CALIFORNIA AT SANTA CRUZ, and, therefore,
28
                                       Complaint for Damages

                                                    -2-
           Case 5:20-cv-03316-VKD Document 1 Filed 05/15/20 Page 3 of 8




1    name these defendants by such designation. Plaintiff is informed and believes and

2    thereon alleges that each “Unknown Defendant” so named was, in performing the

3    acts alleged herein, ei th er ac ti n g in t h eir c apac i t y a s a ge nt s of U C SC

4    and/or were acting individually, outside the course and scope of their agency or
5    employment; and, in performing all of the acts alleged herein, these unknown
6    defendants acted under color of state law and the statutes, ordinances, regulations,
7    customs and usages of the State of California. These defendants are charged with
8    enforcing state and local laws and additionally charged with knowledge and
9    protection of citizens’ constitutional rights while enforcing such laws.     Plaintiff
10   will amend his complaint to state the names and capacities of the unknown
11   defendants when their identities are revealed through the discovery process.
12
13              ALLEGATIONS REGARDING THE CLAIM FOR RELIER
14              7. On May 15, 2018, Plaintiff was violently assaulted by her husband and
15   dialed 911 to call the police for assistance. The Officers arrived at her residence and
16   instead of providing plaintiff with assistance, without any provocation from Plaintiff,
17   GLAAB grabbed plaintiff and savagely threw her down on the couch so hard that she
18   broke the edge of the couch. The Officers proceeded to handcuff plaintiff and drag
19   her outside her residence. They did not tell her she was under arrest or ask her to offer
20   herself for handcuffing; instead they simply grabbed her and placed the cuffs on her
21   wrists. The Officers proceeded to inflict severe, permanent and painful injuries on
22   Plaintiff including extensive bruising and a serious injury to her shoulder for which
23   she required surgery to repair.
24              8. Plaintiff was, at all times, polite and did not resist the Officers in any
25   manner.
26              9. The Officers transported Plaintiff to the Santa Cruz County Jail where
27
28
                                       Complaint for Damages

                                                    -3-
           Case 5:20-cv-03316-VKD Document 1 Filed 05/15/20 Page 4 of 8




1    she remained incarcerated for several hours. The Officers had cited her with felony

2    domestic abuse and resisting arrest and her bail was set at $20,000. She suffered in

3    pain for several hours until a friend was able to post a bond for her release.

4                10. The Officers blatantly lied in the police report stating that Plaintiff, and
5    not her husband, was the abuser. Plaintiff’s husband is one of the founding fathers of
6    UCSC and a professor emeritus, and the Officers were aware of his elevated standing
7    at the University and provided him with special treatment because of his status.
8                11. Due to the lies of the Officers in the police report regarding the
9    incident, the District Attorney charged Plaintiff with resisting arrest and felony
10   domestic violence which was subsequently reduced to misdemeanor elder abuse. The
11   District Attorney continued to prosecute plaintiff due to the ongoing lies of the
12   Officers.
13               12. The charges were finally all dismissed for lack of evidence almost a
14   year later on May 8, 2019. Plaintiff was forced to make nearly a dozen court
15   appearances and incurred attorney’s fees to defend her against the charges.
16               13. Since the incident, Plaintiff has been the victim of several vicious
17   assaults by her husband and Plaintiff, aware of her husband’s close ties with, and
18   special treatment by, the UCSC Police, was unable to seek assistance and suffered in
19   silence. In one such incident, he injured her by choking her violently and the doctor
20   who treated her for her injuries filed a mandatory domestic violence report about the
21
     incident. Because Plaintiff was being unlawfully charged with elder abuse due to the
22
     lies of the Officers, the doctor’s report was ignored.
23
                 14. In fear for her life, Plaintiff sought asylum and was forced to move
24
     from her home.
25
     ///
26
     ///
27
28
                                       Complaint for Damages

                                                    -4-
             Case 5:20-cv-03316-VKD Document 1 Filed 05/15/20 Page 5 of 8




1                                    CLAIM FOR RELIEF

2            Right to Be Secure From Unreasonable Seizure and Excessive Force
                               42 U.S.C. §1983 - Fourth Amendment
3
                                       (Against all defendants)
4
                 15. Plaintiff hereby incorporates Paragraphs 1-14 of this Complaint
5
     as if fully set forth herein.
6
                 16. 42 U.S.C. § 1983 provides that: Every person, who under color of
7
8    any statute, ordinance, regulation, custom or usage of any state or territory or the

9    District of Columbia subjects or causes to be subjected any citizen of the United States

10   or other person within the jurisdiction thereof to the deprivation of any rights,

11   privileges or immunities secured by the constitution and law shall be liable to the

12   party injured in an action at law, suit in equity, or other appropriate proceeding for
13   redress .
14                 17. Plaintiff in this action is a citizen of the United States and all of these
15   individual Defendants named in this claim are proper defendants for purposes of 42
16   U.S.C. § 1983. All individual Defendants to this claim, at all times relevant hereto,
17   were acting under the color of state law either in their individual capacity or in their
18   capacity as UCSC Officers..
19                 18. At the time of the complained of events, Plaintiff had a clearly
20   established constitutional right under the Fourth Amendment to be free from unlawful
21   seizure of her person, from extended prosecution on criminal charges that were caused
22   by the lies of the Officers, and from the use of excessive force.
23                 19. Any reasonable officer knew or should have known of these rights at
24   the time of the complained of conduct as these rights were clearly established at that
25   time.
26                 20. The Officers’ actions, as described herein, were objectively
27   unreasonable under the law as established at the time in light of the facts and
28
                                        Complaint for Damages

                                                     -5-
           Case 5:20-cv-03316-VKD Document 1 Filed 05/15/20 Page 6 of 8




1    circumstances confronting them and violated these Fourth Amendment rights of

2    Plaintiff.

3                 21. The Officers’ actions, as described herein, were also malicious

4    and/or involved reckless, callous, and deliberate indifference to plaintiff’s federally
5    protected rights. Defendants’ unlawful actions shocks the conscience and violated
6    these Fourth Amendment rights of Plaintiff.
7                 22. These individual defendant officers unlawfully seized plaintiff’s
8    person by means of threat of physical force, thereby unreasonably depriving plaintiff
9    of his freedom. In conjunction with unlawfully depriving Plaintiff of her freedom,
10   the Officers inflicted serious injuries on the Plaintiff even though Plaintiff was
11   cooperative throughout and did not resist in any manner.
12                23. These Officers furthermore intentionally lied in their police reports
13   for the specific purpose of causing Plaintiff to be maliciously prosecuted on false
14   charges.
15                24. None of the Defendant officers took reasonable steps to protect
16   Plaintiff from the objectively unreasonable and conscience shocking unlawful acts of
17   the other Defendant officers. They are each therefore liable for the injuries and
18   damages resulting from the objectively unreasonable and conscience shocking actions
19   of each other officer.
20                25. Defendants engaged in the conduct described in this Complaint
21
     willfully, maliciously, in bad faith, and in reckless disregard of Plaintiff’s federally
22
     protected constitutional rights.
23
                  26. They did so with shocking and willful indifference to Plaintiff’s
24
     rights and their conscious awareness that they would cause Plaintiff severe physical
25
     and emotional injuries.
26
                  27. The acts or omissions of all individual Defendants were the moving
27
     forces behind Plaintiff’s injuries.
28
                                        Complaint for Damages

                                                     -6-
           Case 5:20-cv-03316-VKD Document 1 Filed 05/15/20 Page 7 of 8




1                   28. These individual Defendants acted in concert and joint action with

2    each other.

3                   29. The acts or omissions of Defendants as described herein intentionally

4    deprived Plaintiff of his constitutional rights and caused him other damages.
5                   30. These individual Defendants are not entitled to qualified immunity
6    for the complained of conduct.
7                   31. As a proximate result of Defendants’ unlawful conduct, Plaintiff has
8    suffered serious physical and emotional injuries, and other damages and losses as
9    described herein entitling her to compensatory and special damages, in amounts to be
10   determined at trial. As a further result of the Defendants’ unlawful conduct, Plaintiff
11   has incurred special damages and will continue to incur further medical and other
12   special damages related expenses, in amounts to be established at trial.
13                  32. In addition, Plaintiff will suffer lost future earnings and impaired
14   Earning capacities from the not yet fully ascertained injuries in amounts
15   to be ascertained at trial. Plaintiff is further entitled to attorneys’ fees and costs
16   pursuant to 42 U.S.C. §1988, pre-judgment interest and costs as allowable by federal
17   law. There may also be special damages for lien interests.
18                  33. In addition to compensatory, economic, consequential and special
19   damages, Plaitiff is entitled to punitive damages against each of the individually
20   named Defendants under 42 U.S.C. § 1983, in that the actions of each of these
21
     individual Defendants were taken maliciously, willfully or with a reckless or wanton
22
     disregard of the constitutional rights of Plaintiff.
23
24
                                  DEMAND FOR JURY TRIAL
25
                   34. Plaintiff hereby demands a trial by jury on all claims for relief.
26
     ///
27
28
                                         Complaint for Damages

                                                      -7-
          Case 5:20-cv-03316-VKD Document 1 Filed 05/15/20 Page 8 of 8




1
2                                           PRAYER

3    WHEREFORE, Plaintiff prays for relief, as follows:
4
            1.   For general damages in a sum according to proof;
5
6           2.   For special damages in a sum according to proof;
7           3.   For punitive damages against the individual defendants in a sum according
8
     to proof;
9
10           4. For leave to amend or supplement the Complaint as the identities of the
11
     unknown defendants are discovered and new evidence is uncovered.
12
13          5. For reasonable attorney’s fees pursuant to 42 U.S.C. Section 1988;

14          6. For cost of suit herein incurred; and
15
            7. For such other and further relief as the Court deems just and proper.
16
17
18
19
     Dated: May 14, 2020             __/s/ Kathleen E. Wells__________________
20
                                     KATHLEEN E. WELLS, Attorney for Plaintiff
21
22
23
24
25
26
27
28
                                     Complaint for Damages

                                                  -8-
